Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Debodhonyaa Sengupta on 14 January 2021.
The following is an examiner’s statement of reasons for allowance: Independent claim 9 distinguishes over all of the prior art including the formerly applied prior art in view of recitation of the particular recited structural relationship of the solvent separation tower equipped with an extract inlet that is connected with the extract outlet of the extraction tower through an extract transfer line, an upper stage outlet at which a solvent obtained by heating the methacrylic acid extract , which is introduced through the inlet is discharged and a lower stage outlet at which feed excluding the solvent recovered from the extract is discharged, together with the water separation tower equipped with a feed inlet through which feed is fed being connected to both the lower stage outlet of the solvent separation tower through a transfer line and is connected with the high concentration solution outlet of the absorption tower. Arguments pertaining to the claims of the instant application and claims of co-pending ‘278 being structurally distinguishable is also persuasive.

JWD
02/17/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778